DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/7/2022. Claims 2, 5, 8, 11, 14-16, and 19 have been cancelled. Claims 1, 3-4, 6-7, 9-10, 12-13, 17-18 and 20-22 are pending on this application.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 1/7/2022, with respect to claims 1-4, 7-10, 13, and 16-22 have been fully considered and are persuasive.  The rejection of 1-4, 7-10, 13, and 16-22 in the previous office action has been withdrawn. However, claims 3, 4, 6, 9, 10, 12, and 13 are rejected under 35 USC 112 (b) in response to the amendment (see below).

Examiner Notes
The examiner was unable to reach attorney Samson Yu at the number listed in the Remarks (+86-010-56571264) filed on 1/7/2022 and at the US number in USPTO’s records (925-648-0645) on 1/31/2022-2/4/2022 to discuss possible amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim depends on canceled claim 2.
Regarding claim 4, the claim depends on rejected claim 3.
Regarding claim 6, the claim depends on canceled claim 5.
Regarding claim 9, the claim depends on canceled claim 8.
Regarding claim 10, the claim depends on rejected claim 9.
Regarding claim 12, the claim depends on canceled claim 11.

Allowable Subject Matter
Claims 1, 7, 13, 17, 18, and 20-22 are allowed.
Claims 3, 4, 6, 9, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter in claims 1, 7, and 13 pertains to before processing the image to be detected according to the preset model, further comprising: 
acquiring multiple images to be trained; processing the multiple images to be trained to obtain a characteristic matrix of the multiple images to be trained; and
training the characteristic matrix of the multiple images to be trained to obtain third vectors, fourth vectors and an correlation matrix;
wherein training the characteristic matrix of the multiple images to be trained to obtain the third vectors, the fourth vectors and the correlation matrix comprises:
decomposing the characteristic matrix of the multiple images to be trained to obtain the third vectors; 
transforming the characteristic matrix of the multiple images to be trained according to the third vectors to obtain a first characteristic matrix; decomposing the first characteristic matrix to obtain the fourth vectors; 
transforming the first characteristic matrix according to the fourth vectors to obtain a second characteristic matrix; and
under the condition that both of the third vectors and the fourth vectors meet a preset condition, obtaining the correlation matrix according to the third vectors and the fourth vectors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663